Case 2:20-cv-01824-NR Document 5-2 Filed 01/27/21 Page 1of11

 

COURT OF COMMON PLEAS OF WASHINGTON COUNTY
Doc

         
   

Docket Number: CP-63-CR-0001178-2019
CRIMINAL DOCKET
Court Case

Commonwealth of Pennsylvania
Vv.
James Carlo Quisenberry

Page 1 of 11

 
 
  
 

    

 
  

  
 
 

  

GMP aE soy ae 3 ews =
Judge Assigned: Solomon, Gerald R. Date Filed: 06/04/2019 Initiation Date: 03/18/2019
OTN: U 689174-3 LOTN: Originating Docket No: MJ-27301-CR-0000050-2019

Initial Issuing Authority: Jesse Pettit Final Issuing Authority: Jesse Pettil

Arresting Agency: Cecil Twp Police Dept Arresting Officer: Marcucci, Mark P.

Complaini/incident #: 190778

Case Local Number Type(s) Case Local Number(s)

   
   

a

     

HE

 

Case Status:

Active Status Dale Processing Status Complaint Date: 03/18/2019
07/10/2019 Awaiting Formal Arraignment
07/03/2019 Awaiting Trial
06/04/2019 Awaiting Formal Arraignment
06/04/2019 Awaiting Filing of Information

 

Case Calendar Schedule Start Room Judge Name Schedule

Event Type Start Date Time Status

Revocation Hearing 06/10/2019 3:00pm Courtroom 7 Senior Judge Gerald R. Scheduled
Solomon

Formal Arraignment 06/27/2019 9:30 am Jury Lounge Cancelled

Pre-Trial Motion 09/27/2019 1:00 pm Courtroom 6 Senior Judge Gerald R. Scheduled

Hearing Solomon

Jury Selection 04/20/2020 8:30 am Courtroom 1 Senior Judge Gerald R, Cancelled
Solomen

Miscellaneous 08/24/2020 89:00 am Courtroom 7 Senlor Judge Gerald R. Scheduled
Solamon

Revocation Hearing 10/23/2020 3:00 pm Senior Judge Gerald R. Scheduled
Solomon

Pre-Trial 10/23/2020 3:00 pm Senlor Judge Gerald R. Scheduled

Conference Solomon

Jury Selection 40/27/2020 9:00 am Senlor Judge Gerald R. Cancelled
Solomon

    

   

Date Of Birth: City/State/Zip: McMurray, PA 15317

 

Participant Type Name

 

 

 

 

Defendant Quisenberry, James Carlo
CPCMS 9082

Printed: 12/01/2020
Recent entries made In the court filing offices may nol be Immedialely rellected on these dockel sheets , Neither the courts of Ihe Unified Judicial
System of the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courts assume any liability for inaccurate o
data, errors or omissions on these reports. Docket Sheel Information should not be used In place of a criminal history background check EXHIBIT
only be provided by the Pennsylvania State Pollee. Moreover an employer who does not comply with the provisions of the Criminal Histo X
Information Act may be subject to clyil liability as set forlh In 18 Pa.C.S. Section 9183,

tabbi
Case 2:20-cv-01824-NR Document 5-2 Filed 01/27/21 Page 2 of 11

 

COURT OF COMMON PLEAS OF WASHINGTON COUNTY

   
   
   

Docket Number: CP-63-CR-0001178-2019
CRIMINAL DOCKET

Court Case

Commonwealth of Pennsylvania
vw
James Carlo Quisenber

Page 2 of 11

Quisanberry, James Carlo Nebbla Status: None
Bali Action Date Ball Type Percentage Amount
Bail Posting Status Posting Date
Set 05/17/2619 Unsecured $5,000.00
Change Bail Type o8s/2019 Monetary $25,000.06
Posted

 

    
   

 

 

 

 

 

 

Sea, Ong Seq. Grade Statute - Statute Description Offense DL OTN

4 4 M3 48 § 2709 §§ AS Harassment - Comm. Repeatedly in 08/22/2018 U GBS174-3
Anonymous Manner . oe

2 2 Mi 18 § 2706 §§ AT Terroristic Threats Wi int To ‘Terrorize 08/22/2078 U 689174-3

- _ Anather _ |

3 3 M1 18 § 2700.1 §§ A2 Stalking - Repeatedly Comm. To Cause ~~ 08/22/2018 =) BB9174-3
. noubenmnnee eran sneer nsmek GAE seme oe sensnmamnst ans mp corso

4 4 Ma 48 § 2709 §§ A4 Harassment - Comm. Lewd, Threatening, 08/22/2018 U G89174-3

  

 

 

 

 

 

Es
Ee
Disposition
Case Event Disposition Date Final Disposition
Sequense/Descriniion Offense Dispositlon Grade Section
Sentencing Judga Sentence Date Cradit For Time Served
Sentenca/Diversion Program Type inearceration/Diversionary Period Start Date
Sentence Condifians
Held for Court {Lower Court} Defendant Was Present
Lower Court Disposition 09/30/2018 Not Final
4 { Harassment - Comm, Repeatedly in Anonymous Heid for Court (Lower Court) M3 18 § 2708 §§ AS
Manner
2} Ferrorlstic Threats Wi int To Terrorize Another Held for Gourt (Lower Court} M1 18 § 2706 §§ Ai
3 / Stalking - Repeatedly Comm. To Cause Fear Held for Court (Lawer Court) Mi 18 § 2709.1 §§ A2
4j Harassment - Comren. Lewd, Threatening, Ete. Heald for Court (Lower Court} ‘ MS 18 § 2709 §§ A4
Language
GPOMS 9082 Printed; 12/01/2020

Recent antes made in the court filing offices may nol be immediately reflectad on nese docket sheets . Neliher the courte of the Unified Judicial
System of tha Commonwealth of Pannsylvania nor (he Administrative Office of Pennsylvania Courls assume any liebilily for inaccurate or delayed
data, errors or omissions on these reports, Docket Sheet information should not be used in place of a eriminal history background check which can
only be provided by the Pennsylvania State Police. Moreover an employer who does not comply with the provisions of the Criminal History Record
Information Act may be subject to civil liability as set forth in 18 Pa.C.S. Section 9183,
 

Case 2:20-cv-01824-NR Document 5-2 Filed 01/27/21 Page 3 of 11

 

COURT OF COMMON PLEAS OF WASHINGTON COUNTY

     
 

Docket Number: CP-63-CR-0001178-2019
CRIMINAL DOCKET

Court Case

Commonwealth of Pennsylvania

 
 
  

   
 
       

ip

Name: Evan Anthony Lowry lf
Attorney Generai
Supreme Court No: 306011
Phone. beris):
412-338-2490 (Phone}
Address:
Ofs of Attorney Genarat

41254 Waterfront Pl
Piitaburgh, PA 19222

ane: Washington County District Attorney's
Office
District Afomey
Supreme Caurt No:
Phone Numbers),
724-228-6790
Address:
+ South Main Streat
Suite 1003
Washington,

(Phone)

PA 16301

   
  

 

CP Filed Date

Sequence Number

1 OS/17/2019
Bail Set - Quisenberry, James Carlo

1 06/04/2018

Original Papers Received from Lower Court
3 06/04/2019
Commonwealth's Motion to Revoke Bond

1 06/05/2019

Assigned io Judge: Solamon, Geraid R.

3 06/06/2019

Hearing Notice

1 06/06/2049
Order of Bond Preceeding

Document Date

y Page 3 of 11

James Carlo Quisenberry

aet

 

ame:

Private
Supreme Court No:

314803

Rep. Status: Active
Phone Numberts):
724-626-B862
Address:
Watson Mundarf & Sepic Lip
720 Vanderbilt Rd
Connelisvile, PA 15428

(Prone)

Representing: Quisenberry, James Carlo

Filed By

Pettit, Jesse

Coust of Common Pleas -
Washington County

Lowry, Evan Anthony Il

Court of Common Pieas -
Washington County

Court of Sammon Fleas -
Washington County

BiSalle, John F,

 

CPCMS 9082

Printed: 12/01/2020

Recent enirles made in the court filing offices may not be hnmediately relleclad on these dockel sheats . Neither the courts of the Unified Judicial
Bystem of the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Couris assume any liability for inaccurale or delayed
dats, ercors or omissions on these reports, Docket Sheet information should not be used in place of 8 criminal history background check which: can
only $e provitied by the Pennsylvania Stale Police. Moreover an employer who does not comply with the provisions of the Criminal Mistory Record
Information Act may be subject to civil ability as set forth In 78 Pa.C.S. Section 9183.

 
 

Case 2:20-cv-01824-NR Document 5-2 Filed 01/27/21 Page 4 of 11

 

COURT OF COMMON PLEAS OF WASHINGTON COUNTY

 
   
 

Docket Number: CP-63-CR-0001178-2019
CRIMINAL DOCKET

Court Case

Commoanweatth of Pennsylvania

Ve

   
   
  

Sequence Number

CP Filed Bats
1 06/14/2039
Order Granting Motion ta Revoke Bali

Document Date

08/10/2019

2 o6f22019
Transcript of Proceedings f¢ for f Hearing 4 Held on June 10, 2019

4 O6/24/2619
Order ot Rescheduling Hearing

1 07/03/2019
Arralgnect

1 o7/10/2049
Information Filed

2 OFMG/2019
Entry of Appearance

3 O7ANOf2048
Motion for Reinstatement of Bond

1 O7/12/2019
Motion far ur Discovery

4 07/42/2019

Page 4 of 11

James Carlo Quisenberry

Elied By

Solomon, Geraid R.

Solomon, Gerald R.

Solomon, Gerald R.

 

Lowry, Evan Anthony [I

Commonweaith of Pennsylvania

Gannon, Shane Michael

Gannon, Shane Michael

Gannon, Shane Michael

Emery. Katherine B.

Order Schadulding Motion for Reinstatement of Bond Scheduled For Aug. 1, 2109 at 2:00 PM

4 o7 23/2018
Request fe for Transcripts
1 08/08/2019
Bail Tyee Changed - Quisenberry, James Carlo

 

2 08/05/2045
Order Granting Motion io Re-Instate Bail

1 08/06/2019
Bail Posted - ‘GQuisenberry, James Carlo

 

Gannon, Shane Michael

Solomon, Gerald R.

Solarmen, Gerald R.

Goldfarb, Phillis

 

CFOMS 8ng2

Printed: 12/8142020

Recent entries made in the court filing offices may noi be immediately reflacted on thase docket shoets . Neither the courts of the Unified Judicial
System af the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courts assume any liabilily for Inaccurale or delayed
data, errors or amlesions on these reports, Docket Sheet information should not be used in place ofa criminal history background check which can
onty be provided by the Pennsylvania State Police. Moreover an employer who does nol comply with ihe provisions of the Criminai History Record
Information Act may be subject to civil liabilily as set forth in 18 PaCS. Section 9183.

 
 

Case 2:20-cv-01824-NR Document 5-2 Filed 01/27/21 Page 5of11

 

COURT OF COMMON PLEAS OF WASHINGTON COUNTY

     

Docket Number: CP-63-CR-0901178-2019
CRIMINAL DOCKET
Court Case

 

Commonweaith of Pennsyivania
v.
James Cario Quisenben

Page 5 of 11

    
            

Sequence Number CP Filed Date Document Date Fiied By
a 08/6/2019 Solomon, Gerald R.

Amended Order Concerning Reinstatement of Bail
4 Oa/OT/2019
Mail return from the Correctional facility, Mail was sent to address on file.
4 08/12/2019
Omoalbus Pre-Trial Motion

 

 

4 O8/15/2018 Lowry, Evan Anthony i
Commonweaith’s Motion fa Revoke Bond (Unsigned)

2 08/5/2019 Solomon, Gerald R.
Order Scheduling Evidentiary Hearing Cancerning Omnibus Pre-Trial Motion 9/27/2049

4 08/16/2019 Gannon, Shane Michael
Emergency Omnibus Pretrial Motion

1 08/19/2079 Solomon, Gerald R.
Order Revoking Bond

1 08/21/2019 Gannon, Shans Michael
Motion for reinstaiement of bond

 

2 oB/2 4/2019 Solemon, Gerald R.
Order Hearing Scheduled to Reinstatment of Bond

1 OBi28/2019 Commonwealth of Pennsylvania
Request for Transcript

2 08/28/2019 Solomon, Geraid R.
Transcript of Proceadcings Filed

j 08/30/2019 Solomon, Gerald R,

2 pa/30/2013 OB/36/2019 Sclomen, Garaid R.
Grder Lifting APO Sanch Warrant

 

CPCMS 9082 Printed: 2/07/2020

Recent entries made In the court fillng offices may not be immediately refiacied on these docket sheats , Neither [he courts of the Unified Judiclal
Sysiem of the Commonweatth of Pennsylvania nor the Administrative Office of Pennsylvania Courls assume any llabilily for Inaccurate or delayed
data, orrors or omissions on these reports. Docket Sheet information should not be used in place of a criminal history background check which can
only be provided by the Pennsylvania State Police. Mareaver an emptioyer who does not comply with the provisions of ihe Criminal Hislory Record
Information Act may be subject to civit liability as set forth In 18 Pa.C.S, Section $483.

 
Case 2:20-cv-01824-NR Document 5-2 Filed 01/27/21 Page 6 of 11

 

COURT OF COMMON PLEAS OF WASHINGTON COUNTY

 

Docket Number: CP-63-CR-0001178-2079
CRIMINAL DOCKET

Court Case

 

Commonwealth of Pennsylvania

v Page 6 of 4

  
 

b

 

 

Sequence Number GP Filed Date Document Date Filad By

4 09/04/2019 Seandala, Frank
Mall return form the Correctional facility, Mail was forward to hame address.

4 Ge/24/2019 Gannon, Shane Michael
Motion for Madification of Bail

a 09/24/2018 Gannon, Shane Michael
Supplemental Gmnibus Pretrial Motlon

4 40/28/2049 Lowry, Evan Anthony i
Commonwealth's Memorandum of Law In Response to Molton for Change of Venue

4 11Ag2019 Gannon, Shane Michael
Motion for Modification of Bail

4 VM 4i20415 Soloraon, Gerald R.
Staternent of the Case

2 41/14/2018 Solomon, Gerald R.
Order denying mation to modify band

3 11/14/2019 Solomon, Gerald R.
Order denying motion for change to venue

4 41/14/z079 Salomon, Gerald R.
Statement of the Case

1 12/06/2019 Solomon, Gerald R,
Order

4 12/12/2079 Solomon, Gerald R.
Order

4 4126/2019 Sclomon, Gerald R.
Request for Jury Tria!

4 1219/2019 Solomon, Gerald R.
Case Management Order

PGMS 60R2 Printed: 1201/2020

Recetit entries made in the court filing offices may nat be immediately reflected on these docket sheets . Neither the courls of the Unified Judicial
System of the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courls assume any lability for Inaccurate or delayed
data, errors or omiseions on these reporls, Docket Sheet information should not be used In place af a criminal history background efeck which can
only be provided by the Pennsylvania State Police. Moreover an amployer who does not comply with the provisions of the Criminal History Record
information Act may be subject to civ liabifily as sel forth in 18 Pa.C.8, Section 9183,

 
Case 2:20-cv-01824-NR Document 5-2 Filed 01/27/21 Page 7 of 11

 

COURT OF COMMON PLEAS OF WASHINGTON COUNTY

     
   
 

Docket Number: CP-63-CR-0001178-201 Q
CRIMINAL DOCKET

Court Case

Commonweaith of Pennsylvania
v

Page 7 of i

Quisenber

 

Sequence Number Boecument Date Filed By

Service To Service By
Issue Date Service Type Status Date Service Status

1 03/31/2020 Salomon, Gerald R.
Order Granting Motion to Continue Jury Selection Trial

Gannon, Shane Michael
04/02/2020 First Class

Lowry, Evan Anthony I!
04/02/2020 First Class

Quisanberry, James Carlo
04/02/2020 First Ciass

Gannon, Shane Michael
04/03/2020 eService Served

1 06/25/2020 Solomon, Gerald R.

Order Scheduling Hearing and Motion for Maclication of Bond
Gannon, Shane Michael

06/25/2020
Gannon, Shane Michael
06/25/2020 eService Served
Lowry, Evan Anthony 1]
08/25/2020
2 06/25/2020 Solomon, Geraid R.

Case Management Order
Gannon, Shane Michael

06/25/2020
Gannen, Shane Michae}
06/25/2620 aService Served
Lowry, Evan Anthony Il
06/26/2020
q CB/24/2020 Solomon, Gerald R.

Order Granting Motion for Modification of Bail
Gannon, Shane Michael

08/24/2020
Lowry, Evan Anthony 11

18/24/2020
Quisenberry, James Carlo

08/24/2026

 

 

 

CPGOMS S062 Pridted: 12/01/2020

Recent entries made in the court filing nfices may not be immediately reflected on these dockel shoets . Neither the courls of the Unilied Judiviai
System of tha Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courts aseume any liability for iInaccurale or delayed
data, errors or omisstons on these reports, Docket Sheet information should not be used in place of a criminal history background check which cant
only be provided by the Pennsylvania State Police, Moreaver an employer who dees not comply with the arovisions of the Criminal History Record
Information Act may be subject te clvi (lability as set forth in 18 Pa.C.8. Section 9183.
Case 2:20-cv-01824-NR Document 5-2 Filed 01/27/21 Page 8 of 11

 

COURT OF COMMON PLEAS OF WASHINGTON COUNTY

FM

   

Docket Number: CP-63-CR-0001178-2049
CRIMINAL DOCKET

Court Case

 

Commonwealth of Pennsylvania
v.
James Carlo Quisenberry

Page 8 of 11

   
 

 

Sequence Number CP Filed Date Document Date Filed By
Servlce To Service By
Issue Dale Service Type Status Date Service Status
Gannon, Shane Michael
08/25/2020 eServica Served
Lowry, Evan Anthony II
08/25/2020 eService Served
4 09/01/2020 Lowry, Evan Anthony Il

Motion to Revoke Bali
Gannon, Shane Michael
oe/o1/2020 eNoiice Natified

1 09/04/2020 Lowry, Evan Anthony It
Motion to Revoke Bail

Gannon, Shane Michae}
09/04/2020 aService Served

1 pe/og/2020 Lowry, Evan Anthony I
Mation to Revoke Bail
Gannon, Shane Michael
99/08/2020
Lowry, Evan Anthony It
09/08/2020
Gannon, Shane Michael
Os/O9/2020 eService Served

2 op/09/2020 Solemon, Gerald R,
Order Scheduling Hearing

Costanza, Valarie S.
ag/0g/2020

Gannon, Shane Michael
o9/09/2020

Lowry, Evan Anthony If
og/og/2020

Quisenberry, James Carlo
09/09/2020

Washington County Adult Probation
o9/e/2020

Gannon, Shane Michael

 

 

 

GPCMES 9082 Printed: 1240172020

Recent eniries made tn the court filing offices may not be immediately reflected on theee docket sheets . Neilher fhe courts of ihe Unified Judicial
System of the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courts assume any fablllly for inaccurate or delayed
data, errors or omissians on these reporis. Dacket Sheet information should not be used in place of 8 crinlnal history background check which can
only be provided by the Pennsylvania Siate Palice. Mareover ar employer who does not camply with the provisions of ha Criminal History Record
Information Acl may be subject to civil labilify as set forth In 48 Pa.C.S, Section 9483.
Case 2:20-cv-01824-NR Document 5-2 Filed 01/27/21 Page 9 of 11

 

COURT OF COMMON PLEAS OF WASHINGTON COUNTY

   

Docket Number: GP-63-CR-0001178-2019
CRIMINAL DOCKET

Court Case

 

Commonweaith of Pennsylvania
v.
James Carlo Quisenberry

Page 9 of 14

 
   

  

 

Saquence Number Document Cate Filed By
Service Ta Service By
Issue Date Service Type Status Date Service Siatus
09/14/2020 eService Served
Lowry, Evan Anthony #
09/11/2020 aService Served
4 og/2a/2020 Court of Common Fieas -
Washington County
Bai Refund
Gannon, Shane Michael
09/23/2020 aService Served
Lowry, Evan Anthony If
09/23/2020 eService Served
4 09/24/2020 Lowry, Evan Anihony I!

Commonwealth Motion for Protective Order
Gannon, Shane Michael

08/24/2026 eNotice Notified

2 08/24/2020 Gannon, Shane Michael
Motion for Continuance

Lowry, Evan Anthony
09/25/2020 aNoilce Notified

1 09/28/2026 Lowry, Evan Anthony il
Commonwealth's Motion for Protective Crder/Unsigned
Gannon, Shane Michael
10/01/2020 eService Served
2 , 09/30/2020 Solomon, Gerald R.
Order Granting Motion for Continuance
Gannon, Shane Michaal
09/30/2020
Lowry, Evan Anthony [ft
09/30/2020
Quisenberry, James Caric
09/30/2020
Gannon, Shane Michael
10/02/2020 eService Served
Lowry, Evan Anthony

 

 

 

 

CPCMS 9082 Printed: 12/71/2020

Recen? entries made In the court filing offices may not be immedialaly reflected on these docket sheats , Nether tne courts of the Unified Judicial
Sysiam of the Cormmonweailh of Pennaylvania nor the Administrative Office of Pennsylvania Courts assume any [lability for Inaccurate or delayed
data, errors or omissions on these reports, Docket Sheet information should not be used in place of a criminal history background check which can
only be provided by the Pennsylvania State Police. Moreaver an employer who does not comply with the provisions of the Criminal History Recert
Information Act may be subject to civil liability a3 set forth In 18 Pe.0-8. Section 8184,
Case 2:20-cv-01824-NR Document 5-2 Filed 01/27/21 Page 10 of 11

 

COURT OF COMMON PLEAS OF WASHINGTON COUNTY

 
    
         

Docket Number: CP-83-CR-0001178-2019
CRIMINAL DOCKET

Court Case

Commonwealth of Pennsylvania
ve
James Carlo Quisenberry

Page 10 of 17

Sequence Number CP Filed Date Dagument Date Fifed By
Service Te Service By
Issue Date Service Type Status Date Service Status
10/02/2020 eService Served
1 40/07/2020 Gannan, Shane Mishae!

Motion for Continuance
Lowry, Evan Anthony Il
10/07/2020 eNotice Notified

2 {O/07/2020 Quisenberry, James Carlo

Subpoena requast
Gannon, Shane Michael

 

10/07/2020 eService Served
Lowry, Evan Anthony ii
10/07/2020 eService Served
4 40/13/2020 Davis, Brenda
Request for Transcript
Gannon, Shane Michael
40/13/2026 aSarvice Served
Lowry, Evan Anthony Ii
10/43/2020 eSarvice Served
2 10/13/2020 Commonwealth Court of
Pennsylvania

13 Subpoene filed by AG office
Gannon, Shane Michael

10/49/2020 eService Served
Lowry, Evan Anthony It
1/13/2020 eService Served
j 40/15/2020 Gannon, Shane Michael

Motion for Continuance and Waiver of Pa.R. Grim.P, 600/1913
Lowry, Evan Anthony fl
10/15/2020 eNotice Notified

 

1 40/26/2020 Solomon, Garald R.

Transcript of Proceedings Filed
Gannon, Shane Michael

 

 

 

CPOMS Boa Printed: 12/01/2020

Recent entries mado in the court filing officas may not be immediately reflected on these dockal sheets . Neilher ihe courts of the Unified Judicial
System of tha Gormonwealth of Pennsylvania nor the Administrative Office of Pennsylvanla Courts assume any lability for inaccurate or delayed
data, errors or omissions on these repos. Docket Shoet information should not ba used In place of a criminal history background check which can
only be provided by the Pennsylvania State Police, Moreover an employer who does nat comply with the provisions of the Criminal Hisiery Record
Information Act may be subjact to civil Nability as sel forth in 1B Pa.C.S, Section 2183,
Case 2:20-cv-01824-NR Document 5-2 Filed 01/27/21 Page 11 of 11

 

COURT OF COMMON PLEAS OF WASHINGTON COUNTY

   

Docket Number: CP-63-CR-0001178-2019
CRIMINAL DOCKET

Court Case

 

Commonwealth of Pennsylvania
v.
James Carlo Quisenberry

Page 11 of 11

 

 
    

 

 

   

Sequence Number P Filed Date Document Date Filed By
Service Ja Service By
Issue Date Service Type Status Date Service Status
10/26/2020 eService Served
Lowry, Evan Anthony It

10/20/2020 eService Served

 

2 10/20/2020 Solomon, Gerald R.
Order Granting Motion for Continuance and Senior Judge's Recusal due to Impending Retirement
Gannon, Shane Michael
1OM20/2020
Gannon, Shane Michael
FOF20/2020 adervice Served
Lowry, Evan Anthony ff
{0/20/2020
Lawry, Evan Anthony Hl
10/20/2020 aService Served

Quisenberry, James Carico
10/20/2020

 

 

     

Las! Payment Date Total of Last Payment ~$6.00

Quisanberry, James Carlo Assessment Payments Adjustments Non Monetary ‘Total
Defendant Payments
Costs/Feas
Transcript Fee (Washington) 450.00 {$25.50} ($24.50) $0.00 $0.00
Bai! Processing Fee (Washington) $20.00 {$20.00} $6.00 50.00 $0.00
Pre-Trial EHM (Washington) $260.00 ($260.00) $0.00 $0.00 $0.00
Pre-Trial REHM (Washington} $960.00 ($960.00) $0.00 $6.00 $0.00
Subpoena (Washingion} $6.06 ($6.00} $0.00 $0.00 $0.00
Cosis/Fees Totals: $4,296.00 ($4,271.50) ($24.50) $0.00 $0,00
Grand Totais: $1,296,00 ($1,271.50 {$24.50} $0.06 $0.00

**. Indicates assessment Is subrogated

 

 

 

CPGMS 9082 . Printed: 12/01/2020

Recent eniries made in ihe caurt filing offices may not be Immediately reflected on lhesa docket sheets . Neither the courts of the Unified Judicial
System of the Commonwealth of Pennsylvania noc the Administrative Office of Pennsylvania Courls assume any liability for inaccurate or detayed
data, exors or omissions on these reporis. Dockal Sheet information should not be used In placa of a criminal history background check which can
only be provided by the Pennsylvania Stale Police, Moreover an employer who does nat comply with the provisions of the Criminal History Recerd
Injormation Act may be subject to civil liabillly as set forth In 18 Pa.C.8. Section 9183,
